Art Unit: 2645
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/22 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. 
	 The applicant argues “The claimed invention relates to stay point recognition, in particular, a method for determining whether the to-be-recognized positioning point is a stay point nor not. Ohno does not seems to disclose, teach or suggest the topic of the claimed invention. It also fails to disclose the scheme provided by the Amended Claim 1…Thus, it seems that the stay point described in Zheng is different from that of the Amended Claim 1 which recites “a general-purpose stay point universal for different users” and “a dedicated stay point for a user corresponding to the to-be-recognized positioning point”.  Zheng also fails to disclose or suggest that the general-purpose stay point is determined based on a spatial location attribute and comprises a positioning point located in an area of interest having a stay attribute, the area of interest referring to an area-shaped ”  See pages 8-10 of applicant’s remarks.  The examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount 
to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Paragraph [0040] of Zheng teaches “a stay point s generally refers to a geographic region where a user stayed over a certain time interval” which is considered a general-purpose stay point for different users. Zheng also teaches “each stay point carries a particular semantic meaning, such as the shopping malls a user accessed or the restaurants a user visited, and so on” therefore, the general-purpose stay point comprises a positioning point located in an area of interest having a stay attribute that is universal for different users. The stay point mentioned in Zheng represents the geographic region located in an area such as a shopping mall or restaurant visited by different users therefore, considered as universal for different users.  Paragraph [0038] of Zheng teaches “stay points sk are extracted from the trajectory of each user by seeking the spatial regions where uk spent a period of time exceeding a prescribed maximum period”.  In other words, it can be said that the general-purpose stay point is determined based on a spatial location attribute.  Paragraph [0035] of Zheng teaches “The location recommender sub-module 228 takes an input 232 that specifies the particular geospatial region for which it is desired to obtain interesting locations. This input 232 can be accomplished in a variety of ways. For example, the person providing the input could be viewing a map of the region of interest on a display of a computing 
	Paragraph [0043] of Zheng teaches “the aforementioned TBHG structure is used to model multiple users’ location histories. In this structure, a graph node stands for a cluster of stay points, and a graph edge represents a directed transition between two clusters...these clusters denote the locations visited by multiple users, hence would carry more semantic meaning, such as culturally important places and commonly frequented public areas.” where the graph node that stands for a cluster of stay points corresponds to the dedicated stay point. The TBHG structure described is for multiple user’s location histories where the graph node stands for a cluster of stay points where the clusters denote the locations visited by multiple users therefore, considered as the graph node comprising stay points for historical positioning points of users visiting important places and/or commonly frequented public areas (for example, the to-be-recognized positioning point) which is determined according to a result of clustering stay 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6-8, 13-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno, U.S. Publication No. 2013/0130214 in view of Zheng et al. (Zheng), U.S. Publication No. 2010/0211308.
Regarding Claims 1, 8 and 15, Ohno discloses a method for stay point 
recognition, wherein the method comprises:
obtaining reference stay points (in other words, stay point information 212) corresponding to a to-be-recognized positioning point (see paragraphs [0064]-[0065]);
using a nearest neighbor algorithm to select (For example, in the case that the inputted position (such as position coordinates, latitude and longitude) of the home exists within the predetermined range from a position of a stay point included in the stay point information 212 (therefore, considered as a nearest neighbor algorithm used for selecting), the behavior characteristic extraction unit 302 uses the stay point identifier of the stay point as the stay point identifier of the home stay point; see paragraph [0066]), from the reference stay points (in other words, stay point information 212), a stay point nearest (in other words, within the predetermined range) to the to-be-recognized positioning point (in other words, the home position); and 
determining whether the to-be-recognized positioning point is a stay point based on the stay point selected (in other words, determining a stay point within the predetermined range from the home position as described in paragraph [0066] therefore, it is determined that the home position is a stay point based on the stay point selected as within the predetermined range) 
Ohno fails to disclose the reference stay points comprising: a general-purpose stay point universal for different users and a dedicated stay point for a user corresponding to the to-be-recognized positioning point, wherein the general-purpose stay point is determined based on a spatial location attribute and comprises a positioning point located in an area of interest having a stay attribute, the area of interest referring to an area-shaped geographical entity in map data, and the dedicated stay point for each user comprises one or both of the following: a stay point, in historical positioning points for the user, which is determined according to a result of clustering the historical positioning points for the user; and a positioning point, in the historical positioning points for the user, which has accessed wireless fidelity WiFi of a fixed point of interest.
Zheng discloses the reference stay points comprising: a general-purpose stay point universal for different users (i.e., stay points as described in paragraph [0040]) and a dedicated stay point for a user corresponding to the to-be-recognized positioning point (i.e., stay points as described in paragraph [0043]), wherein the general-(see paragraph [0038]) and comprises a positioning point located in an area of interest having a stay attribute (in other words, each stay point carries a particular semantic meaning, such as the shopping malls a user accessed or the restaurants a user visited therefore, considered as comprising a positioning point located in an area of interest having a stay attribute; see paragraph [0040]), the area of interest referring to an area-shaped geographical entity in map data (see paragraph [0035]), and the dedicated stay point for each user comprises one or both of the following: a stay point, in historical positioning points for the user, which is determined according to a result of clustering the historical positioning points for the user (in other words, the aforementioned TBHG structure is used to model multiple users' location histories. In this structure, a graph node stands for a cluster of stay points, and a graph edge represents a directed transition between two clusters therefore, considered as a stay point, in historical positioning points for the user, which is determined according to a result of clustering the historical positioning points for the user; see paragraph [0043]); and a positioning point, in the historical positioning points for the user, which has accessed wireless fidelity WiFi of a fixed point of interest.  Also, see examiner’s response above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Zheng’s invention with Ohno’s invention to provide a high quality travel experience while saving time in finding interesting locations and planning a trip (see paragraph [0025] of Zheng).
Regarding Claims 6, 13 and 20, Ohno and Chen disclose the method, computer device and non-transitory computer-readable storage medium as described above. Ohno further discloses wherein the determining whether the to-be-recognized positioning point is a stay point based on the stay point selected comprises: in a case that the to-be- recognized positioning point is located in an area of interest where a selected general-purpose stay point lies, determining that the to-be-recognized positioning point is the stay point (see paragraph [0066]).
Regarding Claims 7, 14 and 21, Ohno and Chen disclose the method, computer device and non-transitory computer-readable storage medium as described above. Ohno further discloses wherein the determining whether the to-be-recognized positioning point is a stay point based on the stay point selected comprises: in a case that a spatial distance between the to-be-recognized positioning point and a selected dedicated stay point is smaller than a predetermined threshold (i.e., predetermined range), determining that the to-be-recognized positioning point is the stay point (see paragraph [0066]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645         
March 22, 2022